Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 1 of 10 Page ID #:1



     Seth M. Lehrman (178303)
 1 seth@epllc.com
     EDWARDS POTTINGER LLC
 2 425 North Andrews Avenue, Suite 2
     Fort Lauderdale, FL 33301
 3 Telephone: 954-524-2820
     Facsimile: 954-524-2822
 4
     Attorney for Plaintiff
 5 Ryoo Dental, Inc. d/b/a Ryoo Dental

 6
                              UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
                                      SOUTHERN DIVISION
 9
     RYOO DENTAL, INC. d/b/a RYOO            )
10 DENTAL, individually and on behalf of )
     all others similarly situated,
                                  )
11
                                  )
                   Plaintiff,     )                  CLASS ACTION
12
                                  )                  JUNK-FAX COMPLAINT
         v.                       )
13
     NEXTASSURE INC. d/b/a        )                  JURY TRIAL DEMANDED
14   NEXTASSURE INSURANCE         )
     SERVICES, ROOHI AKHTAR, ASIM )
15   ASHARY, and AKHTAR HASSAN, )
                                  )
16                 Defendants.    )
                                  )
17

18                      CLASS ACTION JUNK-FAX COMPLAINT
19         Plaintiff Ryoo Dental, Inc. d/b/a Ryoo Dental brings this class action under
20 Rule 23 of the Federal Rules of Civil Procedure against Defendants NextAssure Inc.

21 d/b/a NextAssure Insurance Services, Roohi Akhtar, Asim Ashary, and Akhtar

22 Hassan for their violations of the Telephone Consumer Protection Act, 47 U.S.C. §

23 227 (TCPA), and the regulations promulgated thereunder.

24                              JURISDICTION AND VENUE
25         1.     This Court has federal question subject matter jurisdiction pursuant to
26 28 U.S.C. § 1331 and 47 U.S.C. § 227.

27         2.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1)-
28 (2), because at least one defendant resides in this District and a substantial part of

                                                 1
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 2 of 10 Page ID #:2




 1
     the events or omissions giving rise to the claims in this case occurred in this

 2
     District.

 3          3.    The Court has personal jurisdiction over Defendants because they

 4 conduct business in this state, including substantial business in this district, or are

 5 residents of this state.

 6                                         PARTIES

 7          4.    Plaintiff’s principal place of business is in Orange County, California.

 8 Plaintiff is a citizen of the state of California.

 9          5.    Defendant NextAssure Inc. d/b/a NextAssure Insurance Services

10 (NextAssure) is an Illinois corporation that is also registered with the California

11 Secretary of State and has its principal business office in California at 25381

12 Commercentre Dr., #225, Lake Forest, CA 92630.

13          6.    Defendant Roohi Akhtar is an individual who resides in Irvine,

14 California.

15          7.    Roohi Akhtar was the Secretary of NextAssure according to

16 NextAssure’s December 21, 2016 filing with the Illinois Secretary of State.

17          8.    According to Roohi Akhtar’s LinkedIn profile, she was “Principal” of
18 NextAssure           from        January           2015   to      October        2018.
19 https://www.linkedin.com/in/roohiakhtar/ (last visited Nov. 30, 2018).

20          9.    Roohi Akhtar is a California-licensed Casualty Broker-Agent and
21 Property Broker-Agent.

22          10.   Defendant Asim Ashary is an individual who resides in Irvine,
23 California.

24          11.   According to the Statement of Information filed with the California
25 Secretary of State on June 2, 2017, Ashary is the Chief Executive Officer, Chief

26 Financial Officer, Secretary, and California registered agent for NextAssure.

27          12.   Defendant Akhtar Hassan is an individual who resides in Irvine,
28 California.

                                                  2
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 3 of 10 Page ID #:3




 1
           13.    According     to   Akhtar   Hassan’s     LinkedIn    profile,   he    was

 2
     “CEO/Founder”      of    NextAssure    from    January   2015    until   April    2018.

 3 https://www.linkedin.com/in/akhtar-hassan-83203b17/ (last visited Nov. 30, 2018).

 4         14.    Defendants, directly or through other persons acting on their behalf,

 5 conspired to, agreed to, contributed to, assisted with, or otherwise caused the

 6 wrongful acts and omissions, including the dissemination of the junk faxes that are

 7 the subject matter of this Complaint.

 8                                         THE FAX
 9         15.    On or about June 19, 2017, Defendants, or someone acting on their
10 behalf, used a telephone facsimile machine, computer, or other device to send to

11 Plaintiff’s telephone facsimile machine at (714) 333-1840 an unsolicited

12 advertisement, a true and accurate copy of which is attached as Exhibit A (Fax).

13         16.    Plaintiff received the Fax through Plaintiff’s facsimile machine.
14         17.    The Fax constitutes material advertising the quality or commercial
15 availability of any property, goods, or services.

16
           18.    In the past four years, Defendants have sent at least three other similar
17
     facsimile transmissions of material advertising the quality or commercial
18
     availability of property, goods, or services to Plaintiff, including on May 31, 2017,
19
     on August 23, 2017, and to at least 40 other persons as part of a plan to broadcast
20
     fax advertisements, of which the Fax is an example, or, alternatively, the Fax was
21
     sent on Defendants’ behalf.
22
           19.    On information and belief, Defendants approved, authorized and
23
     participated in the scheme to broadcast fax advertisements by (a) directing a list to
24
     be purchased or assembled, (b) directing and supervising employees or third parties
25
     to send the faxes, (c) creating and approving the fax form to be sent, and (d)
26
     determining the number and frequency of the facsimile transmissions.
27
           20.    Defendants had a high degree of involvement in, actual notice of, or
28

                                                3
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 4 of 10 Page ID #:4




 1
     ratified the unlawful fax broadcasting activity and failed to take steps to prevent

 2 such facsimile transmissions.

 3         21.   Defendants created, made, or ratified the sending of the Fax and other
 4 similar or identical facsimile advertisements to Plaintiff and other members of the

 5 “Class” as defined below.

 6         22.   The Fax to Plaintiff and, on information and belief, the similar
 7 facsimile advertisements sent by Defendants, lacked a proper notice informing the

 8 recipient of the ability and means to avoid future unsolicited advertisements.

 9         23.   Under the TCPA and 47 C.F.R. § 64.1200(a)(4)(iii), the opt-out notice
10 for unsolicited faxed advertisements must meet the following criteria:

11         (A)   The notice is clear and conspicuous and on the first page of the
                 advertisement;
12
           (B)   The notice states that the recipient may make a request to the
13               sender of the advertisement not to send any future
                 advertisements to a telephone facsimile machine or machines
14               and that failure to comply, within 30 days, with such a request
                 meeting the requirements under paragraph (a)(4)(v) of this
15               section is unlawful;
16         (C)   The notice sets forth the requirements for an opt-out request
                 under paragraph (a)(4)(v) of this section
17
           (D)   The notice includes—
18
                 (1)    A domestic contact telephone number and facsimile
19                      machine number for the recipient to transmit such a
                        request to the sender; and
20               (2)    If neither the required telephone number nor facsimile
                        machine number is a toll-free number, a separate cost-free
21                      mechanism including a Web site address or e-mail
                        address, for a recipient to transmit a request pursuant to
22                      such notice to the sender of the advertisement. A local
                        telephone number also shall constitute a cost-free
23                      mechanism so long as recipients are local and will not
                        incur any long distance or other separate charges for calls
24                      made to such number; and
25         (E)   The telephone and facsimile numbers and cost-free mechanism
                 identified in the notice must permit an individual or business to
26               make an opt-out request 24 hours a day, 7 days a week.
27
           24.   The Fax and Defendants’ similar facsimile advertisements lacked a
28
     notice stating that the recipient may make a request to the sender of the
                                               4
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 5 of 10 Page ID #:5




 1
     advertisement not to send future advertisements to a telephone facsimile machine

 2 or machines and that failure to comply, within 30 days, with such a request meeting

 3 47 C.F.R. § 64.1200(a)(4)(v)’s requirements is unlawful.

 4         25.    The transmissions of facsimile advertisements, including the Fax, to
 5 Plaintiff, lacked a notice that complied with 47 U.S.C. § 227(b)(1)(C) and 47

 6 C.F.R. § 64.1200(a)(4)(iii).

 7         26.    On information and belief, Defendants faxed the same or other
 8 substantially similar facsimile advertisements to the members of the Class in

 9 California and throughout the United States without first obtaining the recipients’

10 prior express invitation or permission.

11         27.    Defendants violated the TCPA by transmitting the Fax to Plaintiff and
12 to the Class members without obtaining their prior express invitation or permission

13 and by not displaying the proper opt-out notice required by 47 C.F.R. §

14 64.1200(a)(4).

15         28.    Defendants knew or should have known that (a) facsimile
16 advertisements, including the Fax, were advertisements, (b) Plaintiff and the other

17 Class members had not given their express invitation or permission to receive

18 facsimile advertisements, (c) no established business relationship existed with

19 Plaintiff     and the other Class members, and (d) Defendants’ facsimile
20 advertisements did not display a proper opt-out notice.

21
           29.    Pleading in the alternative to the allegations that Defendants
22
     knowingly violated the TCPA, Plaintiff alleges that Defendants did not intend to
23
     send transmissions of facsimile advertisements, including the Fax, to any person
24
     where such transmission was not authorized by law or by the recipient, and to the
25
     extent that any transmissions of facsimile advertisement was sent to any person and
26
     such transmission was not authorized by law or by the recipient, such transmission
27
     was made based on Defendants’ own understanding of the law or on the
28

                                               5
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 6 of 10 Page ID #:6




 1
     representations of others on which Defendants reasonably relied.

 2         30.   The transmissions of facsimile advertisements, including the Fax, to
 3 Plaintiff and the Class caused concrete and personalized injury, including unwanted

 4 use and destruction of their property, e.g., toner or ink and paper, caused undesired

 5 wear on hardware, interfered with the recipients’ exclusive use of their property,

 6 cost them time, occupied their fax machines for the period of time required for the

 7 electronic transmission of the data, and interfered with their business or personal

 8 communications and privacy interests.

 9                          CLASS ACTION ALLEGATIONS
10         31.   Plaintiff brings this class action on behalf of the following class of
11 persons, hereafter, the “Class”:

12         All persons in California who on or after four years prior to the filing
           of this action, (1) were sent by or on behalf of Defendants a telephone
13         facsimile message of material advertising the commercial availability
           or quality of any property, goods, or services, (2) with respect to whom
14         Defendants cannot provide evidence of prior express invitation or
           permission for the sending of such fax or (3) with whom Defendants
15         did not have an established business relationship, and (4) the fax
           identified in subpart (1) of this definition (a) did not display a clear and
16         conspicuous opt-out notice on the first page stating that the recipient
           may make a request to the sender of the advertisement not to send any
17         future advertisements to a telephone facsimile machine or machines
           and that failure to comply, within 30 days, with such a request meeting
18         the requirements under 47 C.F.R. § 64.1200(a)(4)(v) is unlawful, (b)
           lacked a telephone number for sending the opt-out request, or (c)
19         lacked a facsimile number for sending the opt-out request.
20
           32.   Excluded from the Class are Defendants, their employees, agents, and
21
     members of the judiciary.
22
           33.   This case is appropriate as a class action because:
23
           a.    Numerosity. On information and belief, based in part on review of the
24
           sophisticated Fax and online research, the Class includes at least 40 persons
25
           and is so numerous that joinder of all members is impracticable.
26
           b.    Commonality.       Questions of fact or law common to the Class
27
           predominate over questions affecting only individual Class members, e.g.:
28

                                                 6
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 7 of 10 Page ID #:7




 1
                i.   Whether Defendants engaged in a pattern of sending unsolicited
                     fax advertisements;
 2             ii.   Whether the Fax, and other faxes transmitted by or on behalf of
 3                   Defendants, contains material advertising the commercial
                     availability of any property, goods or services;
 4
              iii.   Whether the Fax, and other faxes transmitted by or on behalf of
 5                   Defendants, contains material advertising the quality of any
                     property, goods or services;
 6
              iv.    The manner and method Defendants used to compile or obtain the
 7                   list of fax numbers to which Defendants sent the Fax and other
 8
                     unsolicited faxed advertisements;
               v.    Whether Defendants faxed advertisements without first obtaining
 9                   the recipients’ prior express invitation or permission;
10            vi.    Whether Defendants violated 47 U.S.C. § 227;
             vii.    Whether Defendants willfully or knowingly violated 47 U.S.C. §
11
                     227;
12           viii.   Whether Defendants violated 47 C.F.R. § 64.1200;
13            ix.    Whether the Fax, and the other fax advertisements sent by or on
                     behalf of Defendants, displayed the proper opt-out notice required
14                   by 47 C.F.R. § 64.1200(a)(4);
15             x.    Whether the Court should award statutory damages per TCPA
                     violation per fax;
16
              xi.    Whether the Court should award treble damages per TCPA
17                   violation per fax; and
18           xii.    Whether the Court should enjoin Defendants from sending TCPA-
                     violating facsimile advertisements in the future.
19

20      c.       Typicality. Plaintiff’s claim is typical of the other Class members’
21      claims, because, on information and belief, the Fax was substantially the
22      same as the faxes sent by or on behalf of Defendants to the Class, and
23      Plaintiff is making the same claim and seeking the same relief for itself and
24      all Class members based on the same statute and regulation.
25      d.       Adequacy. Plaintiff will fairly and adequately protect the interests of
26      the other Class members. Plaintiff’s counsel is experienced in TCPA class
27      actions, having litigated numerous such cases, and having been appointed
28      class counsel in multiple cases. Neither Plaintiff nor its counsel has interests
                                              7
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 8 of 10 Page ID #:8




 1
           adverse or in conflict with the Class members.

 2         e.     Superiority. A class action is the superior method for adjudicating this
 3         controversy fairly and efficiently.       The interest of each individual Class
 4         member in controlling the prosecution of separate claims is small and
 5         individual actions are not economically feasible.
 6         34.    The TCPA prohibits the “use of any telephone facsimile machine,
 7 computer or other device to send an unsolicited advertisement to a telephone

 8 facsimile machine.” 47 U.S.C. § 227(b)(1).

 9         35.    The TCPA defines “unsolicited advertisement,” as “any material
10 advertising the commercial availability or quality of any property, goods, or

11 services which is transmitted to any person without that person’s express invitation

12 or permission.” 47 U.S.C. § 227(a)(4).

13         36.    The TCPA provides:
14         Private right of action. A person may, if otherwise permitted by the
           laws or rules of court of a state, bring in an appropriate court of that
15         state:
16
                  (A) An action based on a violation of this subsection or the
17                regulations prescribed under this subsection to enjoin such
                  violation,
18
                  (B) An action to recover for actual monetary loss from such a
19                violation, or to receive $500 in damages for each such violation,
                  whichever is greater, or
20

21
                  (C)    Both such actions.

22 47 U.S.C. § 227(b)(3)(A)-(C).

23         37.    The TCPA also provides that the Court, in its discretion, may treble the
24 statutory damages if a defendant “willfully or knowingly” violated Section 227(b)

25 or the regulations prescribed thereunder.

26
           38.    Defendants’ actions caused concrete and particularized harm to
27
     Plaintiff and the Class, as
28

                                                 8
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 9 of 10 Page ID #:9




 1
           a.     receiving Defendants’ faxed advertisements caused the recipients to

 2                lose paper and toner consumed in printing Defendants’ faxes;

 3         b.     Defendants’ actions interfered with the recipients’ use of the
 4                recipients’ fax machines and telephone lines;
 5         c.     Defendants’ faxes cost the recipients time, which was wasted time
 6                receiving, reviewing, and routing the unlawful faxes, and such time
 7                otherwise would have been spent on business activities; and
 8         d.     Defendants’ faxes unlawfully interrupted the recipients’ privacy
 9                interests in being left alone and intruded upon their seclusion.
10         39.    Defendants intended to cause damage to Plaintiff and the Class, to
11 violate their privacy, to interfere with the recipients’ fax machines, or to consume

12 the recipients’ valuable time with Defendants’ advertisements; therefore, treble

13 damages are warranted under 47 U.S.C. § 227(b)(3).

14
           40.    Defendants knew or should have known that (a) Plaintiff and the other
15
     Class members had not given express invitation or permission for Defendants or
16
     anyone else to fax advertisements about Defendants’ property, goods, or services,
17
     (b) Defendants did not have an established business relationship with Plaintiff and
18
     the other Class members, (c) the Fax and the other facsimile advertisements were
19
     advertisements, and (d) the Fax and the other facsimile advertisements did not
20
     display the proper opt-out notice.
21
           41.    Defendants violated the TCPA by transmitting the Fax to Plaintiff and
22
     substantially similar facsimile advertisements to the other Class members without
23
     obtaining their prior express invitation or permission and by not displaying the
24
     proper opt-out notice required by 47 C.F.R. § 64.1200(a)(4)(iii).
25
           WHEREFORE, Plaintiff, for itself and all others similarly situated, demands
26
     judgment against Defendants, jointly and severally, as follows:
27
           a.     certify this action as a class action and appoint Plaintiff as Class
28
                  representative;
                                               9
Case 8:18-cv-02189-AG-ADS Document 1 Filed 12/11/18 Page 10 of 10 Page ID #:10




 1
          b.    appoint the undersigned counsel as Class counsel;
          c.    award damages of $500 per TCPA violation per facsimile pursuant to
 2              47 U.S.C. § 227(a)(3)(B);
 3        d.    award treble damages up to $1,500 per TCPA violation per facsimile
                pursuant to 47 U.S.C. § 227(a)(3);
 4
          e.    enjoin Defendants and their contractors, agents, and employees from
 5              continuing to send TCPA-violating facsimiles pursuant to 47 U.S.C. §
 6
                227(a)(3)(A);
          f.    award class counsel reasonable attorneys’ fees and all expenses of this
 7              action and require Defendants to pay the costs and expenses of class
 8              notice and claim administration;
          g.    award Plaintiff an incentive award based upon its time expended on
 9
                behalf of the Class and other relevant factors;
10        h.    award Plaintiff prejudgment interest and costs; and
11        i.    grant Plaintiff all other relief deemed just and proper.

12                  DOCUMENT PRESERVATION DEMAND
13        Plaintiff demands that Defendants take affirmative steps to preserve all
14 records, lists, electronic databases, or other itemization of telephone or fax

15 numbers associated with the Defendants and the communication or transmittal of

16 advertisements as alleged herein.

17

18 Dated: December 11, 2018            EDWARDS POTTINGER LLC
19
                                       By: /s/ Seth M. Lehrman
20                                           Seth M. Lehrman
21                                     Attorney for Plaintiff
22
                                       Ryoo Dental, Inc. d/b/a Ryoo Dental

23

24

25

26

27

28

                                              10
